                                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF OKLAHOMA

  SUMMER STOCKBRIDGE                                                 )
                                                                     )
                                 Plaintiff ,                         )
                                                                     )
  -vs-                                                               )
                                                                     ) Case No. CIV-18-1261-SLP
  (1) CHARLES CLAY DAWSON, and                                       )
  (2) INDEPENDENT SCHOOL DISTRICT NO.                                )
  115 OF POTTAWATOMIE COUNTY,                                        )
  OKLAHOMA,                                                          )
                                                                     )
                                  Defendants.                        )
                                                                     )
                                                                     )

   DEFENDANT DISTRICT’S RESPONSE TO PLAINTIFF’S SUPPLEMENTAL
        BRIEF IN RESPONSE TO DISTRICT’S MOTION TO DISMISS.

             Defendant, Independent School District No. 115 of Pottawatomie County, Oklahoma

(“District”), submits this brief in response to Plaintiff’s Supplemental Brief to District’s

Motion to Dismiss [Doc. No. 21].

PROPOSITION: Plaintiff fails to meet the prerequisite conditions under the danger
             creation theory.

             A.            There was no affirmative act by District that resulted in immediate harm
                           to Plaintiff. Failure to monitor or supervise is inaction at best, and not an
                           affirmative act.

             Regarding the “affirmative conduct” element of the Section 1983 substantive due

process claim, Plaintiff in her brief cites to Armijo By and Through Chavez v. Wagon Mound

Public Schools, 159 F.2d 1253 (10th Cir. 1998), Currier v. Doran, 242 F.3d 905 (10th Cir.

G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Supp.wpd
2001), T.D. v. Patton, 868 F.3d 1209 (10th Cir. 2017), and J.M. v. Hilldale Indep. Sch. Dist.

No. 1-19 (10th Cir. 2010). Although each of these cases do involve substantive due process

“danger creation” claims, they are so factually distinguishable to the case here as to be of no

application.

             For example, in Armijo, supra, the parents of a high school student sued the school

district and various school officials after the student committed suicide. On appeal from the

denial of the defendants’ motion for summary judgment on the issue of qualified immunity,

the Tenth Circuit found that conduct by the principal and school counselor put the student

at substantial risk of serious, immediate and proximate harm by suspending the student from

school, which caused him to become distraught and to threaten violence, and then taking the

student to his home and leaving him alone with access to firearms. 159 F.2d at 1264.

             In T.D. v. Patton, supra, defendant Patton, a social worker for the Denver Department

of Human Services, recommended that T.D., a minor, be placed in his father’s custody,

which placement the court approved on November 3, 2010. On appeal, the Tenth Circuit

found that Patton engaged in affirmative conduct both before and after the placement, which

resulted in T.D. being harmed by his father in the months after his placement. 868 F.3d at

1230 (“Ms. Patton's conduct helped put T.D. at a substantial risk of serious, immediate, and

proximate harm.”). The other cases cited by Plaintiff are similarly distinguishable.

             Here, District did engage in the affirmative act of hiring Defendant Dawson in 2004,

years before Plaintiff attended school with Dawson at the District. However, as Plaintiff is


G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Supp.wpd   2
claiming inappropriate conduct by Dawson in 2015, Dawson’s hiring in 2004 did not create

a “substantial risk of serious, immediate, and proximate harm” to Plaintiff. Currier v. Doran,

242 F.3d 905, 918 (10th Cir. 2001). Additionally, unlike the cases cited by Plaintiff, District’s

action (hiring of Dawson) was not directed at Plaintiff, but rather the entire student body.

Thus, there was no affirmative act by District under the Gray threshold test and Plaintiff’s

Section 1983 substantive due process claim should be dismissed.

             In her supplemental brief, Plaintiff also asserts that District failed to properly monitor

Dawson despite knowledge of his past inappropriate relationship with a student, and that this

failure was affirmative action by the District. Plaintiff cites no authority for this position.

Regardless, failure to monitor or supervise, especially given that more than 10 years passed

between Dawson’s hiring and his acts involving Plaintiff, “is inaction, and not an affirmative

action.” Saenz v. Lovington Mun. School Dist., 105 F. Supp.3d 1271, 1312 (D. New Mexico

105), citing, Estate of B.I.C. v. Gillen, 710 F.3d 1168, 1173 (10th Cir. 2013) (“Our precedents

consistently conclude that mere negligence or inaction is not enough [to establish a danger-

creation claim].”). Plaintiff’s Section 1983 substantive due process claim should be

dismissed.

             B.            Dawson was not a private actor.

             In her supplemental brief, Plaintiff brief asserts that Dawson was a private actor and

therefore District can be liable under the substantive due process danger creation theory.

[Doc. No. 21, Pltf’s Supp. Brief pp.4-6]. However, the cases cited by Plaintiff are


G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Supp.wpd   3
distinguishable from this case. Likewise, Plaintiff’s arguments in opposing District’s motion

to dismiss are contrary to the allegations in her Second Amended Petition. [Doc. 1, Ex. 2].

             In West v. Atkins, 487 U.S. 42, 108 S. Ct. 2250, 101 L.Ed2d 40 (1988), a prisoner who

was denied health care by a private contract physician, filed a Section 1983 claim for

violation of his Eighth Amendment right to be free from cruel and unusual punishment. The

issue on appeal was whether the physician had acted under color of state law for purposes

of Section 1983. In holding that the contract physician had acted under color of state law the

court did state that “a public employee acts under color of state law while acting in his

official capacity or while exercising his responsibilities pursuant to state law.” 487 U.S. at

2255-2256.

             In her brief, Plaintiff also refers to D.T. by M.T. v. Ind. Sch. Dist. No. 16 of Pawnee

County, Okl., 894 F.2d 1176 (10th Cir. 1990), as holding that a public school teacher does not

act under color of state when the teacher molests a student. [Doc. 21, p.4]. Although D.T.,

may stand generally for the proposition Plaintiff cites, the holding is premised upon facts not

present here. At the time of the alleged molestation, the teacher who molested D.T. was on

summer break and was under no obligation to the school. 894 F.2d 1186-1187. (“It is

uncontested in our case that on June 13-14, 1984, Epps was under no obligation to the School

District. He was then on his free or summer ‘vacation.’”). Here, Plaintiff alleges that all of

Defendant Dawson’s bad acts occurred in the course and scope of his employment. [Doc. 21,

¶¶ 9-26].


G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Supp.wpd   4
             Plaintiff also cites J.M., supra, to the effect that a teacher’s inappropriate sexual

relationship with a student constitutes private conduct. [Doc. 21, p.4-5]. Again, J.M., is

distinguishable because of Plaintiff’s allegations that Defendant Dawson’s harassment of her

occurred while he was acting in the scope of his employment.

             Although Plaintiff is free to plead alternative facts and theories of relief, United

Roasters, Inc. V. Colgate-Palmolive Co., 649 F.2d 985, 990 (4th Cir. 1981), she cannot base

her Section 1983 substantive due process danger creation claim on allegations that Defendant

Dawson acted in the scope of his employment when he sexually harassed her. (“All of the

conduct alleged in paragraphs 10-13 occurred while Dawson was an employee of Wanette

Public Schools and during his course and scope of employment.” [Doc. 21, ¶14.]). Dawson

could not have been harassing Plaintiff while acting in the scope of his employment and as

a private actor at the same time.

             Plaintiff cannot meet both of the Gray, supra, prerequisites for a substantive due

process danger creation claim under Section 1983. Since there was no affirmative act by

District that caused immediate harm to Plaintiff, or which put her at risk, and, as alleged,

Dawson was not a private actor, Plaintiff’s Section 1983 substantive due process clam should

be dismissed.




G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Supp.wpd   5
                                                        CONCLUSION:

             For the reasons stated above and in District’s Brief in Support of Motion to Dismiss

[Doc. Nos. 6, 18, and 22], District respectfully requests the Court to dismiss Plaintiff’s Title

IX and Section 1983 claims alleged against District as those claims are insufficient as plead,

to dismiss Plaintiff’s state law negligence and negligence per se claims, as well as her claim

for punitive damages.

                                                                    S/F. Andrew Fugitt
                                                                    F. Andrew Fugitt, OBA #10302
                                                                    Laura L. Holmgren-Ganz, OBA #12342
                                                                    Attorneys For Defendant District
                                                                    The Center For Education Law, P.C.
                                                                    900 N. Broadway, Suite 300
                                                                    Oklahoma City, OK 73102
                                                                    Telephone: (405) 528-2800
                                                                    Facsimile: (405) 528-5800
                                                                    E-mail: LGanz@cfel.com


                                                      Certificate of Service

       I hereby certify that on August 2, 2019, I filed the attached document with the
Clerk of Court. Based on the records currently on file in this case, the Clerk of Court will
transmit a Notice of Electronic Filing to those registered participants of the Electronic Case
Filing System: William S. Haselwood, Joseph M. Vorndran, and Brad Miller.



                                                                    S/F. Andrew Fugitt
                                                                    F. Andrew Fugitt




G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Supp.wpd             6
G:\Wanette\Stockbridge\Pldgs\Fed\Dist Resp Supp.wpd   7
